Citation Nr: 1809942	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  10-45 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for emphysema and chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In June 2015, the Board remanded this issue for further development, including for the provision of a VA examination and addendum opinion regarding the impact of asbestos exposure on his COPD.  That development having been addressed, the case has since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim is again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The Veteran claims service connection for emphysema and chronic obstructive pulmonary disease (COPD), to include a due to asbestos exposure in-service.  He asserts that he worked with asbestos blankets in the fire room in service.  Navy personnel records show the Veteran was assigned to work in the fire room and that he participated in boilerman (class A) school.  Thus, the RO has conceded asbestos exposure. 

A January 2011 VA examination showed a history of smoking since the Veteran's teens, and work as a carpenter and cabinetmaker with exposure to sawdust and contact glue post-service.  A respiratory examination was conducted including pulmonary function tests, and the VA examiner assessed COPD.  The examiner opined that the Veteran's COPD was less likely than not caused by or the result of activities during service.  The examiner noted that Veteran's many years of exposure to glue and wood dust after service would be expected to more likely cause an increased risk for COPD than the Veteran's four years of service.  However, medical literature submitted by the Veteran and reviewed by the examiner in conjunction with the examination reported an epidemiologic increase in mortality from COPD in patients exposed to dust, but improvement in mortality if exposed to wood dust.  Therefore, the case was remanded for clarification of the opinion.

In November 2015, a different VA examiner reviewed the Veteran's file and stated "there is neither evidence in the medical literature, consensus in the medical community or evidence in this specific case that supports a causal/aggravation relationship between COPD and asbestos exposure."  However, it does not appear this examiner acknowledged all pertinent literature of record.  Accordingly, an addendum should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's current mailing address, as recent correspondence from VA to the Veteran has been returned as undeliverable.

2.  Obtain all outstanding VA treatment records dated since February 2016 and associate them with the claims file.

3.  Thereafter, schedule the Veteran for a VA examination by a pulmonologist.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's in-service asbestos exposure caused or contributed to the development of any current respiratory disorder, including COPD.

In providing this opinion, the examiner should consider and address the following:

*  The article from the European Respiratory Journal finding increased mortality from COPD among those with airborne exposure (including asbestos) even in people who never smoked.  See VA Form 646, dated December 10, 2010 and March 9, 2011.

*  The March 2011 VA Form 646, to include the discussion of and assertions related to the medical literature cited within the January 2011 VA C&P Examination Report, as well as the discussion of M21-1 Part VI, Change 62, paragraph 7.21(a)(3) and (c).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor it as it is to find against it.

4.  Then, review the medical examination report to ensure that it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinion stated.  If the report is deficient in this regard, return the case to the examiner for further review and discussion. 

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




